Title: To James Madison from Shadrach Bond, 22 July 1813 (Abstract)
From: Bond, Shadrach
To: Madison, James


22 July 1813, Washington. “I recommend James Finney Esqr of the Illinois Territory as a judge of the general Court of that Territory in the Room of Alexander Stuart Esqr resigned. Mr Finney has filled the office of judge of the Court of Common Pleas in that Territory, for a Considerable time to general Satisfaction, and will no doubt fill the Place with grate integrity and impartiality.
“The general dissatisfaction manifested in the Territory on the apointment of judges who will not reside in it has induced me to recommend one who reside there for the Place.
“I enclose a Copy of the Presentment of the grand jury as the best Proof of the dissatisfaction.”
